Citation Nr: 0308783	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-20 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Propriety of forfeiture of eligibility for benefits under 
the laws administered by the Department of Veterans Affairs 
in accordance with 38 U.S.C. § 6103(a).

2.  Entitlement to nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA), and 
from a September 1999 determination by the Veterans Benefits 
Administration Office in Washington, DC.  

In March 2002, the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The evidence of record does not establish beyond a reasonable 
doubt that the veteran has committed fraud.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt. 38 U.S.C.A. 
§§ 5107(b), 6103(a) (West 2002); 38 C.F.R. § 3.901 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.
Although the appellate record does not show the veteran was 
specifically notified of the VCAA provisions, the March 2002 
Remand advised him what evidence he was responsible for 
providing and what VA would obtain.  A supplemental statement 
of the case (SSOC) in January 2003 advised him of the results 
of the evidentiary development and of the posture of his 
claim.  The record is complete.  The veteran has received all 
necessary notice.  Further notice which would merely advise 
him additionally of the citations for the VCAA (and of 
nothing new of substance) would serve no useful purpose, 
especially in light of the determination below.  

Factual Background

VA records show that in August 1996, the RO denied the 
veteran's claim for nonservice-connected pension.  He 
appealed the denial and in July 1997 in support of his appeal 
he submitted three letters, purportedly by prospective 
employers (Fresh Phil. International Trading, Inc., dated in 
June 1995; Pepsi-Cola Products Philippines, Inc., dated in 
March 1996; and Sinag-Tala Appliance Center, dated in January 
1997), indicating essentially that based on recent medical 
examinations he was not employable with them.  Due to a 
suspicious similarity of the letters, the RO ordered a field 
examination to verify their authenticity.  Based on the field 
examiner's report, the RO found that the veteran had 
submitted false and fraudulent evidence in the pursuit of his 
claim, and that as a consequence of such fraudulent actions 
he should forfeit all rights to benefits administered by VA.

In a March 2002 remand order, the Board noted that some of 
the discrepancies cited by the RO could be explained away if 
viewed in the light most favorable to the veteran, and that 
others, while reflecting less than complete candor by the 
veteran in his submissions in support of his claims, did not 
(also viewed in the light most favorable to him) rise to the 
level of fraud.  However, there were aspects of some of the 
evidence submitted by the veteran that warranted further 
scrutiny, and if no medical examination report served as the 
basis for the employment denial statements, then clearly they 
would be false, or if the veteran submitted a statement from 
a nonexistent company, it would be clear evidence that he 
engaged in fraudulent actions in pursuit of his claim.  The 
RO was instructed, among other things, to contact the veteran 
and request that he submit a copy of the report of medical 
examination which is purported to have been the basis for the 
June 1995, March 1996, and January 1997 statements from 
prospective employers and to verify whether Fresh Phil. 
International Trading Inc. had a North Luzon Branch Office at 
the listed address in San Jose city in June 1995.

In April 2002, the veteran submitted additional evidence in 
support of his claim including an affidavit from A.F.P., 
identified as the former manager of Fresh Phil. International 
Trading Inc.  The affidavit noted the veteran had been denied 
employment based upon a medical certificate he had provided 
and identified office addresses for the company in San Jose 
City from 1995 to 1997.

A May 2002 VA field examiner report noted, in essence, that 
Dr. P.L.V. could not confirm or deny either the veracity of 
documents indicating his signature or even if the veteran had 
been a patient because his mental faculties were severely 
affected by a hypertensive stroke in February 2001.  It was 
noted that Dr. N.d.V. had spontaneously averred that the 
veteran had been treated for hypertension and rheumatism, and 
indicated that the veteran had been a patient since the 
1980's and had been a patient of Dr. P.L.V.  Both physicians 
noted that treatment records were unavailable.  

A September 2002 VA field examiner report noted that persons 
interviewed indicated A.F.P. was a manager of Fresh Phil. 
International Trading Inc. and may have had authorization to 
make employment determinations.  It was noted that Dr. N.d.V. 
had confirmed his signature on documents dated June 9, 1995, 
and October 19, 1999, but could not confirm the date of the 
June 9, 1995, document because it was not the original 
document and because it appeared the date had been altered.  
In a subsequent interview the veteran stated he was unable to 
recall specific information requested during prior interviews 
because of memory problems and that the original June 9, 
1995, document was unavailable.



Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
held, in essence, that this process required the application 
of a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  In Trilles, 13 Vet. App. at 327, the Court 
stated that the standard of proof for such matters was much 
higher than the typical claims adjudication standard and that 
the "beyond a reasonable doubt" standard was a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 
38 C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

Based upon the available record, the Board finds the evidence 
does not establish "beyond a reasonable doubt" that the 
veteran knowingly made or caused to be made false or 
fraudulent statements concerning a claim for benefits.  While 
the statements at issue and the manner under which they were 
apparently procured are certainly suspicious and may warrant 
a lesser degree of probative weight, they are not false or 
fraudulent under the requisite higher standard of proof.  The 
Board finds that the evidence does not sufficiently 
demonstrate that the veteran's actions, arguably designed to 
elicit employment denials, rise to the degree that may be 
considered fraud "beyond a reasonable doubt".  Therefore, 
forfeiture of VA benefits is not proper in this case.
ORDER

Forfeiture of eligibility for VA benefits was not properly 
established.  To this extent, the appeal is granted.


REMAND

As the Board finds forfeiture of eligibility for VA benefits 
is not warranted, the veteran's claim for nonservice-
connected disability pension previously perfected remains for 
appellate review.  The Board notes the veteran has submitted 
several documents in support of his claim since the last RO 
adjudication of this issue; therefore, additional development 
is required for an adequate determination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded an 
appropriate VA medical examination for an 
opinion as to the nature and severity of 
all of his present disabilities and 
whether it is as likely as not that he is 
unemployable as a result of such 
disabilities.  The examiner must review 
the claims folder and in connection with 
the examination.  A complete rationale 
should be provided for any opinion 
offered.

2.  The RO should ensure that a 
percentage evaluation has been assigned 
to each of the veteran's disabilities 
found on examination.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 
(1999)  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed with respect to the claim for 
pension benefits.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures in 
Sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

4.  After the actions requested above, as 
well as any other action deemed necessary, 
have been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the issue remaining on 
appeal.  

If the remaining benefit sought is not granted, the RO should 
issue an appropriate SSOC and give the appellant ample 
opportunity to respond.  The requisite period of time for a 
response should be afforded.  The case should then be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



